DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-7 and 9 are pending and have been examined in this application. This communication is the first action on the merits. As of the date of this application, the Information Disclosure Statements (IDS) filed on 12/15/2020 and 12/08/2021 have been taken into account.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 
Claims 1, 7, and 9 each recite “wherein the supporting frame is made out of a single continuous piece of material, wherein the single continuous piece of material comprises individual layers providing a stratification of the outer side of the supporting frame, wherein for each of the individual layers, the layer comprises one and the same single continuous piece of material in an entire extent of the layer” (emphasis added). – The claims are reciting a supporting frame made out of a single continuous piece of material as well as a material that is comprised of individual layers. In regards to this, the specification recites:
“The figures shown describes the supporting frame 1 as one single continuous piece of material, but according to the invention, the supporting frame 1 could also consist of several layers, wherein each layer is one and the same single continuous piece of material in the entire extent of the layer and wherein each individual layer is contiguous with at least a second layer. Visually, the finished result of the supporting frame 1 will look entirely as if it had been made out of one single continuous piece of material.” (Pg. 11, Ln. 1-8; emphasis added.)
	As the emphasized portion shows, the specification discloses a supporting frame that is a single continuous piece of material or a piece of material formed of single layers. One having ordinary skill in the art would not find that the inventor had possession of a supporting frame made out of a single continuous piece of material comprising individual layers.
	Claims 2-6 are rejected based on their dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-7 and 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 7, and 9 each recite “wherein the supporting frame is made out of a single continuous piece of material, wherein the single continuous piece of material comprises individual layers providing a stratification of the outer side of the supporting frame, wherein for each of the individual layers, the layer comprises one and the same single continuous piece of material in an entire extent of the layer”. – It is unclear how a single continuous piece of material can also comprise separate layers.
Claim 9 recites “the method further comprises joining each of the individual layers with a second layer of the individual layers to form the supporting frame”. – It is unclear if each of the layers is being joined to the same second layer or a respective second layer.
Claims 2-6 are rejected based on their dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rupar (US Patent No. 3,138,893).
Regarding Claim 1, Rupar discloses a supporting frame for a piece of furniture, wherein the supporting frame (Rupar: Fig. 1, 3; 10) comprises: an outer side (Rupar: Annotated Fig. 1; O) extending from a top edge to a bottom edge of the supporting frame, and wherein the supporting frame is made out of a single continuous piece of material, wherein the single continuous piece of material comprises individual layers (Rupar: Fig. 1, 3; 18, 20, 22, 24) providing a stratification of the outer side of the supporting frame, wherein for each of the individual layers, the layer comprises one and the same single continuous piece of material in an entire extent of the layer; and wherein each of the individual layers is contiguous with a second layer of the individual layers (Rupar: Fig. 3).  
Regarding Claim 2, Rupar discloses the supporting frame according to claim 1, further comprising a bottom (Rupar: Fig. 1, 3; 26), wherein the bottom comprises one and the same single continuous piece of material.  
Regarding Claim 4, Rupar discloses the supporting frame according to claim 1, comprising a leg recess (Rupar: Fig. 3; 28).  
Regarding Claim 5, Rupar discloses the supporting frame according to claim 4, wherein a screw hole (Rupar: Fig. 3; 36) is formed in the leg recess (Rupar: Fig. 3; 38).  
Regarding Claim 6, Rupar discloses the supporting frame according to claim 1, wherein the supporting frame (Rupar: Fig. 1, 3; 10) is made of a material selected from the group consisting of: plywood (Rupar: Col. 2, Ln. 1-5), a plastic composite material and a hybrid material comprising a layer of wood and a layer of another suitable material, comprising plastic - fiber-reinforced or not, metal and other suitable material.  

    PNG
    media_image1.png
    540
    452
    media_image1.png
    Greyscale

I: Rupar; Annotated Fig. 1

Claims 1-3 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Emold (US Patent No. 3,758,149).
Regarding Claim 1, Emold discloses a supporting frame for a piece of furniture, wherein the supporting frame (Emold: Fig. 1-5; 32) comprises: an outer side (Emold: Annotated Fig. 3; O) extending from a top edge to a bottom edge of the supporting frame, and wherein the supporting frame is made out of a single continuous piece of material, wherein the single continuous piece of material comprises individual layers providing a stratification of the outer side of the supporting frame, wherein for each of the individual layers, the layer comprises one (Emold: Fig. 4).  
Regarding Claim 2, Emold discloses the supporting frame according to claim 1, further comprising a bottom (Emold: Fig. 3, 5; 44), wherein the bottom comprises one and the same single continuous piece of material.  
Regarding Claim 3, Emold discloses the supporting frame according to claim 1, further comprising a mounting ear (Emold: Fig. 6; 64, 66) for use for mounting of a furniture element.  
Regarding Claim 6, Emold discloses the supporting frame according to claim 1, wherein the supporting frame is made of a material selected from the group consisting of: plywood (Emold: Col. 1, Ln. 51-58), a plastic composite material and a hybrid material comprising a layer of wood and a layer of another suitable material, comprising plastic - fiber-reinforced or not, metal and other suitable material.  
Regarding Claim 7, Emold discloses a piece of furniture comprising: a supporting frame (Emold: Fig. 1-5; 32) comprising: an outer side (Emold: Annotated Fig. 3; O) extending from a top edge to a bottom edge of the supporting frame, and wherein the supporting frame is made out of a single continuous piece of material, wherein the single continuous piece of material comprises individual layers providing a stratification of the outer side of the supporting frame, wherein for each of the individual layers, the layer comprises one and the same single continuous piece of material in an entire extent of the layer; and wherein each of the individual layers is contiguous with a second layer of the individual layers (Emold: Fig. 4); and a leg attached to the supporting frame; and a furniture element attached to the supporting frame, the furniture element selected from the group consisting of: a seat, a tabletop, a drawer, and a corpus.  

    PNG
    media_image2.png
    585
    809
    media_image2.png
    Greyscale

II: Emold; Annotated Fig. 3

Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by von Raabe, IV et al. (US Pub. No. 2016/0143441).
Regarding Claim 9, von Raabe discloses a method for manufacturing a supporting frame comprising: an outer side (von Raabe: Fig. 1; 106) extending from a top edge to a bottom edge of the supporting frame, and wherein the supporting frame is made out of a single continuous piece of material, 5wherein the single continuous piece of material comprises individual layers (von Raabe: Fig. 1; 110 [0058]) providing a stratification of the outer side of the supporting frame, wherein for each of the individual layers, the layer comprises one and the same single continuous piece of material in an entire extent of the layer; and wherein each of the individual layers is contiguous with a second layer of the individual layers; and wherein the (von Raabe: Fig. 2; [0060]); and finely adjusting the supporting frame to the outer measures (von Raabe: Fig. 13; [0061]), wherein subsequent to the roughly adjusting and prior to the finely adjusting, the method further comprises joining each of the individual layers with a second layer of the individual layers to form the supporting frame (von Raabe: [0060]).

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367. The examiner can normally be reached M, W, F: 10AM-6PM; Tu, Th: 11AM-7PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/T.L.M/Examiner, Art Unit 3631                                                                                                                                                                                                        
/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631